Citation Nr: 0913942	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression, to include as due to a 
service-connected duodenal ulcer.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.

4.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003, July 2004, and April 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).  

The issue of service connection for depression, to include as 
due to service-connected duodenal ulcer, is addressed in the 
remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of post-
traumatic stress disorder (PTSD).

2.  In a July 1998 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a skin 
disorder because the evidence did not show that a skin 
disorder was incurred in or aggravated by service.  

3.  Evidence associated with the claims file since the 
Board's July 1998 decision, although new, is not material as 
it does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a skin disorder.

4.  The Veteran's duodenal ulcer is manifested by some weight 
loss; moderately severe symptoms, anemia, impairment of 
health, or incapacitating episodes were not shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  The criteria for a disability rating in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for PTSD, entitlement to an increased 
evaluation for a duodenal ulcer, and whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a skin disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
readjudications in a January 2009 supplemental statement of 
the case, September 2003, April 2004, January 2005, and May 
2008 letters and June 2004, January 2005, and August 2005 
statements of the case satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the Veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The Veteran's service treatment records, VA medical treatment 
records, identified private medical treatment records, Social 
Security Administration (SSA) records, and VA examination 
reports have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although no VA examination for PTSD was provided in 
this case, none was required in this matter.  38 C.F.R. § 
3.159.  With regard to the Veteran's claim to reopen, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  Nevertheless, VA has a duty, in order to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although no VA 
examination was provided to the Veteran regarding the merits 
of his claim for entitlement to service connection for a skin 
disorder, none was required in this case because no new and 
material evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is 


harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-
43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

I.  PTSD

The Veteran contends that service connection for PTSD is 
warranted.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressor.  Cohen, 10 Vet. App. at 142.  The Court 
has held that, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) 

The Veteran reported stressors including observing fellow 
soldiers injured during combat and being caught in friendly 
fire.  The Veteran's service personnel records reveal that he 
was awarded the Republic of Vietnam Cross of Gallantry with 
Palm and Frame, the National Defense Service Medal, the 
Vietnam Campaign Medal with device, the Vietnam Service Medal 
with one star, the Rifle Marksman Badge, and the Good Conduct 
Medal.  As the Veteran was awarded the Republic of Vietnam 
Cross of Gallantry with Palm and Frame, which is a military 
citation indicating combat, the Veteran's statements are 
accepted as conclusive evidence of the occurrence of his 
combat-related stressors.

However, the Board finds that the evidence of record does not 
support entitlement to service connection for PTSD because 
the evidence does not show a diagnosis of PTSD.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2008); see also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The Veteran's post-service 
treatment records reveal numerous psychiatric diagnoses, 
including depressive disorder, schizophrenia, alcohol abuse, 
and psychotic disorder.  In addition, the Veteran's post-
service treatment records reveal various positive PTSD 
screens.  However, the evidence of record is negative for any 
diagnosis of PTSD.  "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current diagnosis of PTSD, 
service connection is not warranted.  As such, the benefit of 
the doubt doctrine is 


inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Skin Disorder

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a skin disorder.

In an April 2005 rating decision, the RO determined that new 
and material evidence was not presented to reopen the 
Veteran's claim of entitlement to service connection a skin 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 1998 Board decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

In a July 1998 decision, the Board denied service connection 
for a skin disorder because there was no evidence that the 
claimed disability was incurred in or caused by service.  
Although the Veteran filed a motion for reconsideration of 
the Board's decision in July 1998, the Board denied the 
motion in September 1998.  Thus, the July 1998 Board decision 
is final based on the evidence then of record.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2008).  

Service connection for a skin disorder requires medical 
evidence of a current disability; evidence of inservice 
incurrence or aggravation of the disability; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Since the Board's July 1998 decision, the RO has received 
post-service treatment records, including VA treatment 
records from November 2000 through December 2008 and private 
medical treatment records from December 2003 through January 
2004, testimony before the RO in November 2007, the Veteran's 
SSA records, and website pages submitted by the Veteran 
addressing the symptoms of tinea versicolor, vitiligo, and 
discoid lupus erythematosus.  The newly submitted VA 
treatment records reveal complaints of and treatment for 
discoid lupus erythematosus with scarring on the face and 
Frye's syndrome.  The private medical treatment records note 
a history of lupus.  During his November 2007 hearing before 
the RO, the Veteran testified that his skin problems began 
during service in 1970, and that he was diagnosed with tinea 
versicolor and vitiligo.  He stated that he still has puss, 
sores, and discoloration around his face, and that he sought 
treatment for his skin disorder within one year of discharge 
from service.  He noted that he was first diagnosed with 
lupus erythematosis in 1984 and that he has frequent 
symptoms, especially when exposed to daylight.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim for service 
connection.  Although substantial medical evidence has been 
received since the Board's July 1998 decision, this evidence 
does not contain a medical opinion linking the Veteran's skin 
disorder to service.  Accordingly, although the post-service 
treatment records are new, this evidence is not material.  38 
C.F.R. § 3.156(a).  In addition, the Veteran's November 2007 
testimony before the RO merely reiterates the same 
allegations provided in previous statements.  Further, while 
the Veteran's statements are competent evidence to provide a 
history of symptoms, his statements are not sufficient to 
establish that his current skin disorder is related to 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the Veteran is not a trained 
physician, his statements are not competent evidence to make 
such a determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, although new, this evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for a skin disorder.  
38 C.F.R. § 3.156.

The Veteran also submitted internet pages regarding the 
symptoms of tinea versicolor, vitiligo, and discoid lupus 
erythematosus in support of his claim to reopen.  The medical 
articles provide general information regarding tinea 
versicolor, vitiligo, and discoid lupus erythematosus.  
However, none of these documents address the facts in this 
particular Veteran's case, do not amount to competent medical 
evidence of a nexus between the Veteran's current skin 
disorder and service, and are unsupported by a medical 
opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of 
a medical professional and be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).

The Veteran's claim for service connection was denied in July 
1998 because the medical evidence of record did not 
demonstrate that the Veteran's skin disorder was related to 
service.  The new evidence submitted by the Veteran does not 
relate his current skin disorder to active service.  Thus the 
newly submitted evidence does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to 
service connection for a skin disorder is not reopened.  
Moreover, as new and material evidence to reopen his finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

III.  Duodenal Ulcer

The Veteran contends that an increased evaluation in excess 
of 20 percent is warranted for his service-connected duodenal 
ulcer.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an October 1971 rating decision, the RO granted service 
connection for a duodenal ulcer and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
effective July 8, 1971.  In March 2004, the Veteran filed a 
claim for an increased evaluation for his service-connected 
duodenal ulcer.  By a July 2004 rating decision, the RO 
denied the Veteran's claim for an increased evaluation.  In 
August 2004, the Veteran filed a notice of disagreement with 
regard to the July 2004 rating decision, and in January 2005, 
he perfected his appeal.

The Veteran's 20 percent evaluation under Diagnostic Code 
7305 contemplates a moderate duodenal ulcer with recurring 
episodes of gastric symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is for assignment 
when there is a moderately severe duodenal ulcer which is 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation is warranted when the 
duodenal ulcer is severe with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

VA treatment records from March 2004 through July 2008 reveal 
complaints of and treatment for a duodenal ulcer.  In March 
2004, the Veteran complained of an ulcer.  He denied melena, 
hematochezia, and bowel habit changes.  He noted that he did 
not have dyspepsia if he took his medication.  He reported 
nocturia one to two times, but had good stream, no dysuria, 
and no hematuria.  In April 2004, the Veteran underwent a 
flexible sigmoidoscopy which revealed normal appearing colon 
mucosa, no polyps, no diverticulosis, and no hemorrhoids.  
The impression was positive stool test.  The Veteran reported 
that he believed his stool test was positive because of his 
duodenal ulcer.  An April 2004 VA treatment record shows that 
the Veteran's duodenal ulcer was being treated with 
medication.  The Veteran reported increased dyspepsia 
problems.  The diagnosis was duodenal ulcer with dyspepsia.  
In April 2008, the Veteran underwent an 
esophagogastroduodenoscopy, which was normal.  The report 
notes complaints of a duodenal ulcer by history.

In June 2004, the Veteran underwent an ulcer examination.  He 
complained of abdominal pain, nausea, trouble maintaining 
body weight, loss of appetite, and stomach cramps.  He noted 
a weight loss from 175 pounds to 160 pounds.  He reported 
that he had stomach pain once per day, and that his pain was 
aggravated by stress, worrying, and certain foods.  He 
indicated that the pain was frequent with cramping and 
aching.  He reported black tarry stools on numerous 
occasions.  There was no anemia.  He also reported persistent 
diarrhea, vomiting, stomach distention, sweating, weakness, 
and feeling faint.  He stated that he could not keep foods 
down for a very long time.  He also complained of functional 
impairment including the inability to control his bowel 
movements.  Physical examination revealed the Veteran to be 
five feet ten inches tall, and weighing 170 pounds.  There 
was a 25 centimeter vertical abdominal midline scar which was 
slightly tender.  There was a weak spot in the upper mid 
portion of the scar above the naval with palpable tenderness 
in the scar and marked tenderness in the epigastric area.  
There was no evidence of ascites or organomegaly.  A complete 
blood count test was within normal limits.  The diagnosis was 
duodenal ulcer with developing progression and associated 
weight loss.  The examiner noted that there was no 
significant anemia, but that the Veteran was having trouble 
with nutrition.

During a November 2007 RO hearing, the Veteran testified that 
his ulcer caused stomach cramping, blood in his stools, and 
nausea.  He noted that he treated his ulcer with medication.

In March 2008, the Veteran underwent another VA examination.  
The Veteran denied current symptoms of abdominal pain, but 
stated that he had abdominal pain within the last six months.  
He was unsure of the last time that he had gastric x-rays or 
endoscopy done.  The Veteran denied a history of 
hospitalization or surgery; trauma; neoplasm; periods of 
incapacitation due to his stomach or duodenal disease; and 
episodes of abdominal colic, nausea or vomiting, and 
abdominal distention.  He reported gnawing or burning pain 
less often than monthly, which usually occurred before eating 
and which was relieved with food.  He denied episodes of 
hematemesis or melena, nausea, vomiting, and diarrhea.  He 
complained of constipation, weakness, and depression.  
Physical examination revealed no signs of significant weight 
loss or malnutrition and no signs of anemia.  The Veteran's 
weight was 190 pounds.  An esophagogastroduodenoscopy was 
normal and without any evidence of ulceration.  The examiner 
concluded that there was no evidence of duodenal ulcer by 
esophagogastroscopy.  

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's duodenal ulcer 
meets the criteria for the next higher disability rating of 
40 percent pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7305.  As explained, for a duodenal ulcer, a 40 percent 
evaluation is assigned when the ulcer is moderately severe 
with less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Here, the evidence demonstrates some 
weight loss, occasional abdominal pain and cramping, some 
nausea and vomiting, and some trouble with nutrition.  
However, there is no evidence of anemia, impairment of 
health, or incapacitating episodes.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Accordingly, an evaluation in excess 
of 20 percent for a duodenal ulcer is not warranted. 

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence of 
record does not show a gastric or marginal ulcer.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7304, 7306 (2008).  Moreover, the 
remaining digestive system disorders are not shown by the 
evidence of record.  38 C.F.R. § 4.114, Diagnostic Codes 
7200-7301, 7307-54 (2008).  Accordingly, an evaluation in 
excess of 20 percent is not warranted for a duodenal ulcer 
under alternative diagnostic codes. 

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  A higher rating is provided for certain 
manifestations of the service-connected duodenal ulcer, but 
the medical evidence reflects that those manifestations are 
not present in this case.  Id.  Moreover, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology of his service-connected duodenal ulcer.  
Accordingly, referral of this issue for consideration of an 
extraschedular rating is not warranted.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 20 percent for a 
duodenal ulcer at any time during the periods pertinent to 
this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 
Vet. App. 505.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for PTSD is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a skin disorder is 
not reopened.

An increased evaluation in excess of 20 percent for a 
duodenal ulcer is denied.


REMAND

With regard to the Veteran's claim for service connection for 
depression, the Board finds that a VA examination is 
warranted to determine the etiology of any psychiatric 
disorder found, to include depression. 

In March 2008, the Veteran underwent a VA examination which 
concluded that the Veteran's chronic depression was not 
related to his service-connected duodenal ulcer because there 
was no evidence of a current duodenal ulcer.  However, the 
examiner did not provide an opinion as to whether any 
psychiatric disorder found, to include depression was due to 
or aggravated by the Veteran's history of his 
service-connected chronic duodenal ulcer.  Moreover, the 
March 2008 VA examiner did not address whether the Veteran's 
current depressive disorder is directly related to his active 
duty service.  As the Veteran's service treatment records 
reveal that he reported depression and excessive worry on a 
March 1970 report of medical history, his post-service 
treatment records reveal continued treatment for a 
psychiatric disorder since May 1976, and the Veteran has a 
current diagnosis of depressive disorder, remand is required 
for a new VA mental disorders examination addressing the 
etiology of the Veteran's depression.  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
psychiatric disorder found, to include 
depression.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any psychiatric 
disorder found, to include depression, is 
related to the Veteran's active duty 
military service.  The examiner must also 
state whether any diagnosed psychiatric 
disorder, to include depression, is due to 
or aggravated by the history or current 
manifestations of the Veteran's service-
connected chronic duodenal ulcer.  A 
complete rationale for all opinions must 
be provided.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  The report must 
be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated based on the current 
evidence of record.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


